Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.
Terminal Disclaimer
The terminal disclaimer filed on 31 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Appl No. 17/084719 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Stephen A. Terrile (Reg. No.: 32,946) on 31 August 2022.
The application has been amended as follows: 

1.	(Currently Amended)	A computer-implementable method for performing a security operation, comprising:  
monitoring an entity, the monitoring observing at least one electronically-observable data source;
deriving an observable based upon the monitoring of the electronically-observable data source;
associating [[a]] human [[factor]] factors with the entity, the human factors comprising a cardinal trait, an emotional stressor and an organizational dynamic, the cardinal trait comprising a representation of a particular enduring behavioral pattern corresponding to the entity that is persisted over a time period, the emotional stressor comprising a contextual modifier, the contextual modifier providing context when analyzing security related activity, the organizational dynamic comprising an electronically-observable event occurring within an organization having an operational influence on a behavior of the entity, the organizational dynamic comprising one or more of a security practice organizational dynamic, a communication issue organizational dynamic, a management system organizational dynamic, and a work planning and control organizational dynamic;
identifying an event of analytic utility, the event of analytic utility being derived from the observable from the electronic data source;
analyzing the event of analytic utility, the analyzing the event of analytic utility using the human [[factor]] factors associated with the entity enacting the event of analytic utility; and,
performing the security operation in response to the analyzing the event of analytic utility, the security operation comprising a human factor risk operation, the human factors risk operation being performed by a security analytics system executing on a hardware processor.

2.	(Canceled) 

6.	(Currently Amended)	The method of claim 5, wherein:  
the entity behavior meaning derivation operation analyzes the human factors and a user entity mindset profile to derive an intent of the entity.

7.	(Currently Amended)	A system comprising:  
a processor;  
a data bus coupled to the processor; and 
a non-transitory, computer-readable storage medium embodying computer program code for performing a security operation, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for: 
monitoring an entity, the monitoring observing at least one electronically-observable data source;
deriving an observable based upon the monitoring of the electronically-observable data source;
associating [[a]] human [[factor]] factors with the entity, the human factors comprising a cardinal trait, an emotional stressor and an organizational dynamic, the cardinal trait comprising a representation of a particular enduring behavioral pattern corresponding to the entity that is persisted over a time period, the emotional stressor comprising a contextual modifier, the contextual modifier providing context when analyzing security related activity, the organizational dynamic comprising an electronically-observable event occurring within an organization having an operational influence on a behavior of the entity, the organizational dynamic comprising one or more of a security practice organizational dynamic, a communication issue organizational dynamic, a management system organizational dynamic, and a work planning and control organizational dynamic;
identifying an event of analytic utility, the event of analytic utility being derived from the observable from the electronic data source;
analyzing the event of analytic utility, the analyzing the event of analytic utility using the human [[factor]] factors associated with the entity enacting the event of analytic utility; and,
performing the security operation in response to the analyzing the event of analytic utility, the security operation comprising a human factor risk operation, the human factors risk operation being performed by a security analytics system executing on a hardware processor.

8.	(Canceled) 

12.	(Currently Amended)	The system of claim 11, wherein:  
the entity behavior meaning derivation operation analyzes the human factors factor and a user entity mindset profile to derive an intent of the entity.

13.	(Currently Amended)	A non-transitory, computer-readable storage medium embodying computer program code for performing a security operation, the computer program code comprising computer executable instructions configured for:  
monitoring an entity, the monitoring observing at least one electronically-observable data source;
deriving an observable based upon the monitoring of the electronically-observable data source;
associating [[a]] human [[factor]] factors with the entity, the human factors comprising a cardinal trait, an emotional stressor and an organizational dynamic, the cardinal trait comprising a representation of a particular enduring behavioral pattern corresponding to the entity that is persisted over a time period, the emotional stressor comprising a contextual modifier, the contextual modifier providing context when analyzing security related activity, the organizational dynamic comprising an electronically-observable event occurring within an organization having an operational influence on a behavior of the entity, the organizational dynamic comprising one or more of a security practice organizational dynamic, a communication issue organizational dynamic, a management system organizational dynamic, and a work planning and control organizational dynamic;
identifying an event of analytic utility, the event of analytic utility being derived from the observable from the electronic data source;
analyzing the event of analytic utility, the analyzing the event of analytic utility using the human [[factor]] factors associated with the entity enacting the event of analytic utility; and,
performing the security operation in response to the analyzing the event of analytic utility, the security operation comprising a human factor risk operation, the human factors risk operation being performed by a security analytics system executing on a hardware processor.

14.	(Canceled) 

15.	(Currently Amended)	The non-transitory, computer-readable storage medium of claim [[14]] 13, wherein:  
the human factor risk operation comprises detecting a behavior and identifying the behavior as a concerning behavior by processing information associated with the human factor with information associated with an indicator of behavior. 

18.	(Currently Amended)	The non-transitory, computer-readable storage medium of claim 17, wherein:  
the entity behavior meaning derivation operation analyzes the human factors and a user entity mindset profile to derive an intent of the entity.
Allowable Subject Matter
Claims 1, 3-7, 9-13 and 15-20 are allowed.
The claims are directed to novel and non-obvious computer-implementable methods, non-transitory, computer-readable storage mediums and systems for performing a security operation which requires, at least in part, performing the security operation in response to the analyzing the event of analytic utility, the security operation comprising a human factor risk operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/               Primary Examiner, Art Unit 2435